Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-20-2004

Storey v. Burns Intl Security
Precedential or Non-Precedential: Precedential

Docket No. 03-2246




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Storey v. Burns Intl Security" (2004). 2004 Decisions. Paper 13.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/13


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No: 03-2246

                               CURTIS BLAINE STOREY

                                               Appellant

                                               v.

                  BURNS INTERNATIONAL SECURITY SERVICES

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (Civil Action No. 02-cv-00621)
                         District Judge: Hon. David S. Cercone

                                 Argued: February 9, 2004

             Before: SCIRICA, Chief Judge, Roth and McKee, Circuit Judges

                            ORDER AMENDING OPINION

       IT IS HEREBY ORDERED, that the Precedential Opinion filed in this case filed

on December 9, 2004, be amended as follows:

       In footnote 2, delete the sentence that reads: “The district court also dismissed that

claim, but it is an issue on appeal.” And, replace it with: “The district court also

dismissed that claim, but it is not an issue on appeal.”
                            IT IS SO ORDERED.

                            BY THE COURT:




                            /s/ Theodore A. McKee

                            Circuit Judge

DATED : December 20, 2004